TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00440-CR



                                   Brian Lee Russell, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-10-301971, HONORABLE JIM CORONADO, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due August 10, 2012. On counsel’s

motions, the time for filing was extended to January 20, 2013. Appellant’s counsel has now filed

a fourth motion requesting that the Court extend the time for filing appellant’s brief to February 9,

2013. We grant the motion for extension of time and order appellant to file a brief no later than

February 13, 2013. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

                It is so ordered this 31st day of January, 2013.



Before Chief Justice Jones, Justices Goodwin and Field

Do Not Publish